One-minute speeches on matters of political importance
We shall now proceed to the speeches, which must not last longer than one minute. There is a very long list of requests. This shows a great desire to participate, which is to the credit of this House. However, I will be unable to give the floor to all those who wish to speak, because 100 requests would take an hour and a half, whereas we have only 30 minutes available.
(GA) Mr President, since this is my first opportunity to speak in Parliament, I would like to begin in my native language. As you know, the campaign for the Lisbon referendum is well underway in Ireland at the moment, and we are hopeful that there will be a positive result on 2 October. One of the things that is making a big difference this time round is the guarantees the European Union gave to the Irish Government in relation to tax, abortion and defence. The new capacity for sports included in the Treaty of Lisbon, something which was not mentioned at all last time round, is also very important.
As one who has been involved in sport all my life at different levels of playing and administration, I believe that the possibility under Lisbon of the EU taking sports seriously and supporting both indigenous and international sports has struck a chord with the Irish sporting public. For that reason, and for the other more obvious reasons such as the health, social and physical benefits of sport, it is imperative that substantial funding is provided post-Lisbon to ...
(The President cut off the speaker)
(RO) Mr President, I believe that there are certain disparities within Romania's agriculture sector in terms of structural problems, compared with other Member States. I must emphasise that the European Union should use the political and economic leverage it has to focus more attention on the management of the funds allocated for agriculture to those Member States who have joined later.
I wish to express my view that supporting a sustainable agricultural sector with an appropriate budget after 2013 as well would solve this problem, offering farmers medium and long-term prospects, along with sufficient funds so that Romanian agriculture can come into line with European standards and create an opportunity for a united Europe.
(SK) Ladies and gentlemen, Hungary and the Hungarian minorities are constantly bringing up the issue of national minorities. Through recourse to half-truths and sometimes even lies, they try to manipulate European public opinion in their favour. What is the truth?
Over the past eighty years, national minorities in Hungary have been all but wiped out, while Europe looked on in silence. The Slovak minority has also been cut down from 300 000 to 10 000 members. The size of the Hungarian minorities in surrounding countries, including Slovakia, has remained constant.
Over the past two years, six Roma citizens have been murdered in Hungary and dozens have been seriously wounded. There are fears of attacks against Jews, while other forms of extremism are on the increase and are spilling across Hungary's borders. This aggression is not being handled properly in Hungary and it must be condemned. European institutions should take a stronger approach to these manifestations of extremism.
(PT) The coup that took place in Honduras on 28 June was an outrage against the Honduran people's freedom of political expression and most basic democratic rights.
Since then, the de facto government has adopted repressive measures against the grassroots movement that has been demonstrating in the streets and has introduced a regime of media blackout, restriction of freedoms, persecution, illegal detentions, disappearances and even murders of members of the organised resistance to the coup.
We were able to witness all that during the recent visit of a delegation from the Confederal Group of the European United Left - Nordic Green Left to Honduras and Nicaragua, where we met the legitimate president of the country, Manuel Zelaya. The European institutions' reaction to these circumstances is ambiguous to say the least. While some are unacceptably silent, others are appealing to both sides to do everything in their power to reach a political solution as swiftly as possible, treating things that are different as if they were the same and ignoring who is to blame, as if there were not a democratically elected president on one side and an illegal government on the other, which detained him and expelled him from the country when it unlawfully seized power.
The most basic respect for democracy requires the European institutions to issue a firm and forceful condemnation of the coup and to implement measures at an international level to increase pressure on the illegal government in power and isolate it. They must also not recognise or support any elections that are held before democratic legality is restored in the country.
Mr President, as a new Member of this Parliament, I believe that one of the major issues facing farmers in Wales and the rest of the UK is the proposed electronic identification of sheep, which will come into effect on 1 January 2010. The fact is that the scanning equipment to be used is not accurate. My understanding is that it is only 79% accurate, which will cause major problems for farmers throughout the UK.
I urge the Commission to rethink this policy and only bring it in on a voluntary basis. My fear is that many farmers will be penalised due to inaccurate equipment and that their single farm payments will be reduced. In the worst case scenarios, the reduction could be 100%. The concessions that have already been made are helpful but are not enough.
I find it quite astonishing that the Commission wants to bring in electronic identification (EID) with such huge flaws in the equipment. The sensible way forward would be for EID to be introduced only on a voluntary basis from next January. I urge Members of this Parliament to support me on this vital issue for the farming industry throughout Europe.
Mr President, I would like to call on this Parliament to take immediate and effective steps to save the small and family farmers in new Member States, especially eastern and central European Member States, and, in particular, my own country, Hungary.
What has happened to these farmers? As a result of joining the European Union we had to 'offer', so to speak, 100% of our markets and, in exchange, we received 25% of subsidies. This is not just unfair and unjust, but also illegal: this was a clear violation of the Treaty of Rome. Now, as these farmers have been trying to compete in these unjust and illegal circumstances, they had to take loans - huge loans - to be competitive. Now they have become bankrupt, and they have to sell their lands under circumstances of colonialisation where we have to open our lands for countries that have 10 times more GDP than we do. I call for immediate reconsideration of the Copenhagen Agreement.
(The President cut off the speaker)
(RO) Mr President, just like other fellow Members, I would have liked to raise a problem from the agricultural sector. However, a recent article published in the Wall Street Journal attracted my attention in particular, and this is why I am making it a duty of honour to present this article to Parliament and to put forward the requests made by its authors.
The title of the article, which I feel is sufficient to be able to understand what it is about, was: 'Mr Barroso, Take Down Small Business Walls'. This article is nothing other than an appeal to the future European Commission to focus, at the heart of its actions, on supporting small and medium-sized enterprises, which are very vulnerable during a crisis, and not to compromise in any way on implementing the 2008 Small Business Act. The European Parliament has a duty to ensure that these measures are implemented properly and efficiently because they are needed by the 20 million plus small and medium-sized enterprises in the European Union.
(BG) Mr President, in early August, an incredible drama unfolded in the Republic of Macedonia which shocked Bulgarian public opinion. Spaska Mitrova, a 23-year-old Macedonian citizen and mother of a small child still being breast-fed, was forcibly taken to a police station and then transferred to the infamous Idrizovo prison, while her child was taken away from her. The police had to drag her by the hair from the top to the bottom floor of the building because she did not want to be separated from her child. She was sentenced to three months' imprisonment because she was unable to provide her ex-husband with a bed in their child's bedroom. You can imagine the implications of this. Mrs Mitrova was also given Bulgarian citizenship early this year. This seems to be the main reason for her inhumane treatment, and hers is not an isolated case. About two years ago, I asked the present Macedonian Foreign Minister: 'Why is so much hatred shown towards Macedonians who have taken Bulgarian citizenship?', to which he replied: 'They are vestiges of the past'. As the efforts made by the Bulgarian President and Government have not yielded any result, I appeal to Commissioner Olli Rehn to familiarise himself personally with this blatant case of injustice in a country wishing to start accession negotiations.
(SL) Italy wishes to impose an onshore gas terminal on the border with Slovenia without consultation. However, the European Union was founded on mutual trust and good neighbourly relations. The supply of environmentally-harmful energy sources requires special conservation of the environment but, in essence, it also requires basic honesty.
By seeking to conceal from Slovenia the harmful consequences which its actions will have on the cross-border environment, Italy is harming everyone concerned, including itself but, above all, the people who live in the vicinity of the disputed installation. The Slovenian public and the Slovenian Government are firmly opposed to this terminal.
Lying to the cameras may well be Mr Berlusconi's means of political survival in Italy. However, such behaviour cannot and should not be tolerated as a deliberate practice within the European Union. This is unacceptable.
This is a flagrant breach of the principles of the European Union and Italy is being manipulative to the detriment of human life and the environment. It is using international deception to attempt to build an onshore terminal at Žavlje (Aquilinia) in the Gulf of Trieste, which is already extremely narrow. It is degrading the environment, destroying the prospect of communal coexistence on the border and setting a very poor example to future Member States.
(PT) Mr President, what is happening to the former German footwear factory, Rhode, in Santa Maria da Feira, now called Sociedade Luso-Alemã de Calçado, is very worrying.
This company once employed some 3 000 workers but, after the problems in Germany, it shed jobs and currently has roughly 1 000 workers. The majority of them are women, most of whom have had their hours and wages cut. It is now feared that when the elections in Portugal are over, the company may close.
Unemployment in this municipality is continuing to rise and now affects many thousands of workers, particularly in the footwear and cork processing industries. In view of that, we appeal for special emergency intervention measures so as to prevent yet another serious blow to production and jobs in an area that has been so badly blighted by unemployment.
Mr President, I do not accept the validity of this Parliament or any other EU institution to make laws for the United Kingdom.
My electors have sent me here to tell you that they do not want GBP 45 million of their money every single day spent in the European Union. We want that money spent in the UK on our schools, on our hospitals and our infrastructure, not wasted on corruption with your accounts in auditing for 14 years.
Simply, I have this message from the people who elected me to the Commission: go back to your bureaucracy and prepare for the UK's withdrawal from the corrupt and doomed mess that is the European Union.
Mr President, this Parliament has united in recent times in the face of a global terrorist threat. In my constituency of Northern Ireland, we know the pain of terrorism. Yes, we have witnessed a transformation in Northern Ireland in recent years, but there are still those who would seek to cause bloodshed.
Last week, in the latest of a series of incidents, a 600 lb bomb was planted by dissident republicans and was discovered in South Armagh. Had it not been discovered, multiple loss of life would have occurred. In Northern Ireland, we have not forgotten the victims of our past and of terrorism and that is why I would ask this Parliament to back the campaign for compensation from Libya. Libya supplied weapons to the IRA. Those weapons took many lives and left others destroyed. For this they must be held accountable.
(SK) At the start of a new term in office, we should bear in mind our joint responsibility for the peaceful development of the continent of Europe in such a way as to ensure a peaceful and prosperous life for our citizens. We must also show our citizens that we are here for them, that we are here to serve them.
We must constantly bear this in mind, even when there are problems between two members of our family. The European way of sorting things out is through proper partnership dialogue aimed at a sensible solution, not through ignoring the other side and presenting issues directly to European institutions such as this one.
Rational mutual dialogue on a constant basis is also the way to deny sustenance to extremists on both sides of the border and thereby nip in the bud or severely restrict potentially dangerous activities they might undertake in the future.
(RO) The fight against racism is being waged through strong European policies, but in less than a week, German and British politicians have been engaged in mudslinging at Romanian workers, whether out of ignorance or because they are motivated by winning sympathy and votes from the population. Grim statements such as 'Romanians would stick a knife in you as quick as look at you', made during a public meeting in the UK, or comments made by a German politician stating that Romanians do not come to work for 07.00 and they do not know what they have to do, are a major sign of concern. We are devising European policies to combat racism. This is our common objective. However, what do we do when these statements are made by fellow politicians from large European Union Member States?
(ES) Mr President, last week, three Basque tuna boats from Bermeo were threatened once again by Somalian pirates. We are concerned about the repeated attacks on fishing boats in the area, the fact that the victims feel unsafe and that the Spanish Government is failing to act. These attacks could get worse with the arrival of the monsoons, as the fishermen are saying.
Therefore, before it is too late, I want to say to the House that we urgently need armed military escorts on these boats. There are European governments such as France and Italy that have done this, and it has succeeded.
The Commission should therefore recommend that all Member States take immediate, effective measures such as this. We urgently need to extend the protection criteria that have been established for merchant navy routes to fishing areas.
This House has a problem, which it stated in the Resolution on piracy on 23 October last year.
Finally, I would like to reiterate our conviction that Europe needs a common foreign and security policy that makes the European institutions more effective and credible in response to this type of crisis.
(EL) Mr President, the deadly attacks by the German troops which form part of the occupying army in Afghanistan, together with the United States of America, the European Union and ΝΑΤΟ, during the attack in the region of Kunduz on 4 September 2009, turned into a massacre, with victims numbering over 135 civilians dead and dozens injured, including many children, and are war crimes against the Afghan people.
This attack was not, of course, against the Taliban; it was against 500 civilians. The daily bloodbath, the organisation of violent and corrupt elections to put puppets of the Afghan occupation in place and the poverty and misery which are the scourge of the Afghan people reveal that the imperialist attacks by the United States of America, the European Union and ΝΑΤΟ in this occupied country - and in a series of other countries - on the pretext of combating terrorism have disastrous consequences for the people.
Both the statements made by the new NATO Secretary General, Anders Fogh Rasmussen, and those made by European Union foreign ministers have just one objective: to continue the interventions against the people. The people in each country and in each Member State of the European Union must demand and insist that the troops leave their countries and return to their own country.
Mr President, on 2 October, the Irish will have a referendum on the Lisbon Treaty. The Lisbon Treaty is almost identical to the European Constitution, which was rejected outright by the French and the Dutch. The Lisbon Treaty has already been rejected by the Irish once, but 'no' is always the wrong answer, as far as the European Union is concerned, when it comes to further political integration. And so the Irish are forced to have yet another referendum so they can deliver the only answer that is acceptable to the European Union - which is 'yes'.
The European Union is destroying democracy in its Member States. The EU is founded on misrepresentation, deceit and lies. The British are denied a referendum by our contemptible government and political class precisely because they know that the result would be a resounding 'no'. But whatever the result in Ireland, Britain will one day leave the European Union and restore its national independence. I am proud to use my position of office to campaign for Britain's unconditional withdrawal from the European Union.
Thank you, Mr Batten. I gave you an extra 14 seconds even though you said something incorrect, namely that the Treaty of Lisbon is the same thing as the Constitution.
(RO) Mr President, I would like to talk to you today about a European project, 'Voices of Youth', of which I have the honour of being asked to be a patron. The goal of this project, which young people from every Member State participate in, is for them to identify and offer solutions to social problems they face. I ask not only you, Mr President, but also the President of the European Commission, to ensure that we pay more attention to the suggestions they make to us. It is our responsibility during these difficult times to guarantee Europe and, above all, young European citizens, a clear opportunity. My generation has been fortunate enough to be involved in the reconstruction of a united Europe. Young people have the right, representing the Europe of today, but particularly the Europe of tomorrow, to turn it into how they imagine it will be. Thank you and may God's help be with us.
Thank you, and thank you also for being concise.
(HU) The spectre of extreme left-wing and extreme right-wing ideology, reflecting the two dictatorships that dominated Europe in the 20th century, is returning to haunt the European Union in the 21st century. We have an EU citizen being banned from travelling to another country. This person's freedom of movement is being restricted. A state would lock up 15 citizens, accuse them of treason and ban them from leaving the country because they are going to discuss minority-related concerns with like-minded compatriots at the Forum of Hungarian MPs from the Carpathian Basin. In the country in question, people are punished for not speaking the official language properly in hospitals, at police stations, in homes for the elderly and maternity units. Not even immigrants are treated like this within the European Union, let alone people who have lived on this territory for a thousand years, where a new state has been formed for only 17 years. This is why it is important to implement within the European Union a single law for the protection of minorities which is binding on every country.
Mr President, I wish to inform Parliament that last week, the UK Justice Minister gave Michael Shields, my constituent, a pardon, and he was freed from prison having served four and a half years for a crime he did not commit.
Michael was given a pardon on the basis of evidence clearly showing that he was morally and technically innocent of the crime. He was arrested, charged and convicted of a brutal attack on Martin Georgiev, a Bulgarian waiter, in 2005 in less than eight weeks, despite the lack of forensic evidence, a flawed identification process and a signed confession to the attack by another man, Graham Sankey.
Today I want to thank Presidents Borrell and Pöttering and Parliament's Committee on Petitions for supporting Michael's campaign for justice. But this is not the end of the process, and I ask the President and the Committee on Petitions to continue to support Michael's campaign for justice and to intervene with the Bulgarian authorities immediately to review the dossier of evidence. This is vital if we are to give every one of our citizens trust and confidence in judicial and police cooperation in Europe.
(ET) Banking requires supervision. That is the position of the European Council and the European Commission. The European Commission consumer protection study published in February revealed several negative trends in banking. As an elected representative from Estonia, I would like to present some examples from Estonia concerning two Swedish banks that are operating in Estonia. The problem is that these banks treat consumers in Estonia differently from consumers in their home country. Both the prices of banking services and interest rates are considerably higher for Estonian consumers. Interest rates, for instance, vary from 0.21% in Sweden to 12.2% in Estonia - that is a 600-fold difference.
Using the financial crisis as a justification for unequal treatment is not in keeping with European Union values. And I would like to ask Sweden, which currently holds the presidency of the European Union, what it has to say about this, and how long this situation with their banks will continue in Estonia.
(DE) Mr President, we need a democratic revolution, I said, and now we face a situation that represents an untenable state of affairs for all those of us who, of our own free will, are not represented in a political group in this Parliament.
I would like to ask the Bureau to find an amicable solution to the issue of coordinators. In this respect, we are discriminated against, as we are not permitted to take part in coordinators' meetings in various committees and be duly active. I would be glad to help avoid a situation where proceedings before the European Court of Justice - as previously in the wake of the discrimination case from 2001 - resulted in a finding that all the coordination decisions made thus far are unlawful. That would not only harm Parliament tremendously, but it is also unnecessary from a political point of view.
I therefore ask the Bureau, in urgent terms, to put in place appropriate measures to end this discrimination against non-attached Members and return to the sound working methods of the last ten years.
(ES) Mr President, this summer, the terrorist group ETA murdered three people in Spain, three people who defended law and freedom: an officer of the national police and two officers of the civil guard. I would like to express our solidarity, support and care to their families.
ETA is a criminal group that has no place in Europe, because in the European Union there is no room for radicalism, totalitarianism or terrorist murders.
The European Parliament and all the European institutions should therefore continue to condemn the ETA terrorists and continue to work to remove and eradicate the cancer of terrorist attacks by ETA and its accomplices from our continent
I therefore want my first speech in this first ordinary plenary sitting of the European Parliament of this legislature to remember and pay tribute to all the victims of ETA terrorism, to condemn the terrorist organisation ETA in this House and to ask that, as Europeans, we all work together, with the law on our side, to smoke out ETA and its supporters, for the good of the Basque Country, Spain and Europe.
Mr President, personally I think that the time has come to make a shift in our approach to energy problems, namely by gradually shifting the emphasis from 'energy security' - that is, trying to secure our current deliveries from volatile suppliers - to 'secure energy', meaning the full exploitation of the energy sources firmly under EU control.
Of course, this will require parallel action in both directions for some time until the scales tip in the direction of the latter because, indeed, if Europe really wants to become a truly credible international actor as such, it should first achieve control over its energy supply. Otherwise, it will continue to be a collection of national actors, each pursuing its own national interests, and thus vulnerable to the divide-and-control tactics of ruthless external suppliers.
Mr President, six months ago the world was shocked by the death and destruction visited by Israel upon Gaza. Now the cameras have gone away, yet the economic siege continues. Less than one quarter of the materials and supplies needed by the people there are getting through the checkpoints - just 18 items in all. Nothing for reconstruction, nothing for business, nothing that creates jobs or offers hope. Israel is, in effect, keeping one and a half million people in a form of prison camp, surrounded by walls, patrolled by armed guards.
Mr President, I ask you to convey to the President that he should visit Gaza at the earliest opportunity to judge the situation for himself. If he believes that such collective punishment cannot be acceptable, he should speak out on behalf of the innocent.
(DE) Mr President, the economic crisis has hit agricultural production hard. The situation in dairy farming, in particular, has deteriorated drastically over the last 20 months. With prices below EUR 0.21, farmers have to sell their milk at a price that is less than their production costs. The survival of many family-run farms in the EU is in grave danger, and at present many of them are only able to survive by relying on their personal savings, something that is clearly not sustainable.
The Commission's figures provide a dramatic picture of the fall in prices for milk and milk products. The support measures for dairy farming are vital in order to prevent a collapse in agriculture. Quality has a price, but this principle no longer seems to apply in the agricultural sector. At present, the producer price bears no relation to the consumer price.
Our family-run farms urgently need market support measures. This is about ensuring the security of Europe's food supply. Above all, we must not forget that hundreds of thousands of jobs in Europe depend on agriculture functioning.
(PL) Mr President, tomorrow, Mr Barroso is going to seek our support in his bid to secure a second term in office. I would like to remind the House that Polish shipyard workers appealed repeatedly to the Commission, calling for a decision that would save their workplaces. No help was forthcoming, because under Mr Barroso's leadership, the Commission has demonstrated a total lack of concern for the problems affecting working people. Thousands of Polish shipyard workers are still suffering the painful consequences of the Commission's antisocial policy for their communities. We would do well to remember that we have been elected to this House to represent the citizens, yet this is neither the kind of policy nor the kind of Union our constituents expect.
If we support Mr Barroso, nothing will change. The Commission's activities and its legislative initiatives will become further and further removed from Europe's needs. We need to appoint a President and Commissioners who will ensure that social aims take precedence over economic ones. We need to opt for a social Europe in which the fate of working people is deemed to be just as important as profit. Ladies and gentlemen, we must not allow ourselves to be seduced by sweet talk used as a smokescreen to conceal ruthless and inhumane right-wing policies.
Mr President, I want to raise the case of Mr John Zafiropoulos, who is in prison in Greece. His family, who are my constituents, are convinced of his innocence. At the beginning of this year, I wrote to the Minister of Justice in Athens raising the case. I did not get a reply, so in a one-minute speech here in May in this Hemicycle I raised the question. Immediately after I had spoken, the Greek Permanent Representation rushed to my office and promised me an immediate reply from the Minister in person. Four months later: nothing.
If the Greek Permanent Representation is listening to us now in the Hemicycle, I would like to express my surprise and dismay that nothing has happened. Would they please get me a reply from the Minister and look at the case of Mr John Zafiropoulos again?
Mr President, during the Turkish invasion of Cyprus in 1974, a Turkish journalist photographed 14 Cypriot soldiers surrendering to the Turkish army. This photograph became the symbol of the search for the fate of the missing persons. The soldiers' bodies were identified through DNA a few weeks ago after they were killed 35 years ago and thrown down a well in the occupied northern part of the island. This demonstrates the blatant violation of the Geneva Convention by the Turkish Army, who were responsible for prisoners who surrendered to them.
I urge this Parliament to call on Turkey to cooperate with the UN Committee on Missing Persons by providing its records and by opening two recently designated plots in Lapithos, called 'restricted military areas', where another 800 prisoners are believed to be buried.
Mr President, this Parliament will have many important discussions, and decisions to make, on budget matters. Currently we are, of course, looking at the 2010 budget, and there are still a lot of issues to be resolved before we can agree that. This Parliament will also soon start discussing the new financial perspective for the period post 2013.
But there is also the mid-term budget review, and it seems to me we have almost forgotten about that. We should not forget about it, because this will give us great opportunities in the future. It will give us the opportunity to look again at what our priorities are. It will give us the opportunity, for example, to put more funds into a new economic regeneration plan for Europe. It will also, perhaps, give us the opportunity to put extra funding into the measures which come out of Copenhagen at the end of this year.
I believe that this Parliament should not take its eye off the ball. This Parliament should continue to press the Council and the Commission to make sure it looks again at that mid-term review and to give us the opportunity to put forward our priorities.
(HU) Freedom of speech, Mr President, including the freedom to choose the language you wish to speak, is a fundamental human right. A language is a symbol of paramount importance to the people who speak it, the basis for their self-identity. Anyone who thinks this of their own language must respect the language of every other community. However, one of the EU's official languages, Hungarian, has recently come under attack in Slovakia, in a way which goes completely against the European mindset. Its language law blatantly discriminates against the right of the half a million-strong Hungarian community to use its own language. In some cases, a fine of EUR 5 000 may also be imposed.
The European Union is committed to cultural and linguistic diversity, and a commissioner for multilingualism was even appointed with this in mind. The European Charter for Regional or Minority Languages, which has also been ratified by Slovakia, guarantees the right of citizens to use their mother tongue at every education level, for administrative matters, in public institutions and official documents. The only mainstay of the EU institutions cannot allow one of the Member States to blatantly contravene fundamental EU norms and launch an attack against minority rights without speaking out.
(PL) The House debated the situation of the Polish shipbuilding industry a few months ago. Agreement was reached. Mr Schulz, the chairman of our political group, confirmed on behalf of the group that Parliament did not consent to doing away with tens of thousands of jobs in shipyards and at the undertakings supplying them. Mr Schulz confirmed that the House did not agree with closing down this industry in Poland, or with the consequent reduction in Europe's industrial capacity.
Six months have elapsed and the situation is as follows. The government has been unable to privatise the shipyards, the Commission has taken no account whatsoever of Parliament's position, the yards are not producing, the future is uncertain, people have lost their jobs and have been left in limbo. We must surely all agree that this Commission lacks any concept of a European industrial policy, and has failed to understand that ships were needed in the past, that they are needed now and that they will continue to be needed in the years to come.
Mr President, 23 August 2009 marked the 70th anniversary of the infamous Nazi-Soviet Pact which divided Europe. I think that this is a shocking example of how close seemingly opposite political extremes can become. Both Moscow and Berlin then agreed that the first task was to bring down the democratic political order in Europe; both Moscow and Berlin sought to achieve the domination of the world. Therefore, we should never forget that it took two dictators to launch World War Two.
Stalin, four days before signing this pact, explained the point of it to his comrades: 'It is in the interests of the Soviet Union that war breaks out between the Reich and the capitalist Anglo-French bloc. Everything must be done so that the war lasts as long as possible in order that both sides become exhausted. Then we would have a large arena to develop the world revolution.'
I would like to remind Members of the European Parliament resolution of last April to mark 23 August as a joint day of commemoration for victims of all totalitarian regimes.
(SK) Both in the last session of parliament and in the current one, we have heard speeches by many Hungarian MEPs criticising the Slovak language law. I would like to mention at the same time that you have all been sent documents containing various arguments, the majority of which, to put it plainly, amount to misinterpretations, fabrications and even deliberate lies.
The Slovak language law fully complies with all the human rights issues and with the rights protecting minority languages. In my opinion, the Hungarian MEPs are pursuing a very dangerous policy of pointedly and directly provoking extremism, both in Hungary and in its neighbouring states. In my opinion, they ought to realise that this is a highly dangerous policy and, as we have heard today, they should call a halt to these fabrications.
(SL) I have received requests from a large number of Slovenian and Italian citizens asking me to draw this House's attention to Italy's intention to build a gas terminal in the Gulf of Trieste.
I share the concern of Slovenian and Italian environmental organisations that this gas terminal could place a major burden on what is already a very environmentally vulnerable area. I refer here to the seas of the Gulf of Trieste and its large urban hinterland. These organisations have also expressed doubts as to the accuracy of the documents used in the environmental impact assessment.
I also call on the governments of Italy and Slovenia to work together on this project in the spirit of the memorandum they signed in September last year. In other words, I call on them to work together on environmental impact assessments in the northern Adriatic, and the Gulf of Trieste respectively. I also expect that, as a result of carrying out such an assessment, the governments will be able to agree on a more appropriate site for this gas terminal than the Gulf of Trieste.
(FI) Mr President, I agree with my Estonian colleague, Mrs Oviir, that the economic crisis is far from over. A peculiar kind of optimism is emerging everywhere in Europe, even though unemployment is on the increase, national economies are running into debt, the population is ageing, and a sort of triple guillotine is hanging over Europe, and despite all that, the recession has been declared over. An exit strategy is being planned, as is how we need not bother to continue with the recovery strategy. Europe began the recovery strategy and dealing with the economic crisis very well and in an exemplary fashion, to the extent that the United States of America learned a lesson from Europe and followed its example, but after that, Europe slowed down completely. Furthermore, this false optimism is also leading to the wrong solutions. The economic crisis has not been beaten.
(RO) The formation of the Alliance for European Integration, in the wake of the early elections held in July 2009, reconfirms the pro-European commitment of the Republic of Moldova's citizens. An extremely important step has been taken, which Moldova and the European Union cannot afford to mishandle.
The political situation is still fragile. This is why the success of the alliance and, by implication, of a democratic Moldova, depends hugely on the support of its European partners. Moldova has assumed the responsibility of committing to a pro-European course. The European Union's responsibility is to facilitate its course on this path.
The Moldovan people's choice of the European option is now also shown at a political level. This is why we must give our unconditional support to the Alliance for European Integration in the Republic of Moldova, as it represents the only chance for integrating it gradually, yet quickly, into the European family. I call on the European Commission to negotiate the signing of a new agreement with the Republic of Moldova as a matter of urgency and to use all the necessary resources to help this republic emerge from the difficult financial situation it is in.
(HU) The European Union's credibility is completely undermined if it only speaks out in the case of human rights violations happening outside the EU, but makes no protest in the case of a serious human rights violation like the one which has just taken place in Slovakia as a consequence of the national language law and has also triggered unparalleled tension in relations between the majority and minority communities.
The minority language has been subordinated to the majority language, as Mr Vollebaek, the OSCE High Commissioner on National Minorities, also put it. I would like to point out to my colleague, Boris Zala, that we would be very happy not to have to raise the issue here in the European Parliament. I have done so only as a consequence of the fact that a law has come into force in Slovakia which severely restricts the use of minority languages and discriminates against the Hungarian community living there. This is why it will be the responsibility of the next Commission and Mr Barroso to set up forums where these cases can be examined, as Leonard Orban has also stated in his letter. Slovakia must honour its international commitments, the Framework Convention for the Protection of National Minorities and the European Charter for Regional or Minority Languages.
(PL) Mr President, I asked for the floor in order to refer to the mission to Afghanistan. This subject is fraught with difficulties for all concerned. NATO and the European Union are both affected. In particular, I wanted to highlight the need to place greater emphasis on the requirement for humanitarian, social and economic aid for the Afghan people, who have unfortunately been subjected to the effects of war for 30 years. I raise this matter against the background of an escalation of actions involving attacks on soldiers in the context of the presidential election. As we are all aware, these attacks have become increasingly frequent and violent in the run up to the election. Such aid is particularly important in the context of developing trust and reconstructing the country.
Captain Daniel Ambroziński of the Polish Armed Forces lost his life recently in Afghanistan. It appears that his death was due essentially to the weakness of the Afghan Army and police, who succumbed to bribery. It is well known that the Afghan Army and police force are in a difficult financial situation. According to the media, Afghan soldiers are lucky if they earn USD 20. It is important for the military effort to be accompanied by social, humanitarian and economic aid.
Twenty seconds for Mr Kelly, for a very brief rejoinder.
Mr President, I just want to say very briefly that an erroneous and somewhat condescending statement was made this evening about the Lisbon Treaty in Ireland by a British colleague. Ireland has not been forced by anybody to vote a second time on Lisbon. It was a decision taken independently by the Irish Parliament and will be carried out independently by the Irish people. In fact, we have not been forced to do anything since we gained our independence from Britain in 1922.
Ladies and gentlemen, we have had 39 speeches in 45 minutes. I believe that is a fine performance - this has been a good debate - and I offer my best wishes above all to all those who have made their first speech. I would like to stress, in particular, the need for the Commission to take account of the comments that were made in the debate, or else our Parliament will just be a place to let off steam. The Commission has been attentive. I noted that our Commissioners were very attentive, and so they will doubtless follow up the comments made by all of our fellow Members.